Title: To James Madison from Henry Lee, 21 March 1808
From: Lee, Henry
To: Madison, James



Dear Sir,
Alexa. 21st. March 1808

I find here considerable distress at the issue to Mr Rs mission.  All prospect it would succeed, & that its success would lead to amicable settlement of all our disputes, so that commerce might be resumed, Proving abortive they fear ill humor will overcome & at last war commence.
They wait with anxiety to read the correspondence between you & Mr. R. in which they hope to find much disposition to accomodate, on yr. part.
In this I tell those who converse with me, they will not be disappointed.  Indeed they ought not to be permitted to entertain any doubts on this head, as from what you told me, no doubt can fairly exist.  Nevertheless there are some who insist that the disavowal of the King ought to have been  adequate ground for revoking the proclamation, especially as its revocation gave success to  negotiation which opened the door to arrangements securing the restoration of commerce.  I have seen the Kings speech.  It is decisive on the point of seamen.  It is full of friendly professions.  Can any renewal of yr. & Mr. Roses negotiation take place in consequence of it.  It would be happy for our Country if you could contrive to restore to her the usual occupations of our people.
The King of England Confirms what Mr Monroe has said, namely that had he been left to himself & allowed to treat seperately of the outrage on the Chesapeak, he would have settled it.
As to myself, no british vessel can be found, & no american vessel can be procured but by illicit contrivances & to such means, (proud as I am) I cannot resort.  The Brazils is the best place for me to go, & if you will appoint a consul there, & he is a good friendly man I could venture with him.  Such an appointment being made the P. would be authorized to permit a vessel to convey him to that port, or if you would give to me a letr. congratulating yr. friend on his safe arrival in yr. quarter of the Globe, Such a letr. would authorize the P. to send a vessel with the bearer of the letr.  Such is my distressed condition that I frankly expose to you Such ideas as occur to me, favorable to my wishes, hoping that you will if you can aid me in my very painful situation.  Yrs. ever

H Lee

